          Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT Of TEXAS
                                    WACO DIVISION

---------------------------------------------------------------- x
CloudofChange, LLC                                               )
                                                                 ) Case No. 6:19-CV-00513
                           Plaintiff,                            )
                                                                 )
         v.                                                      ) JURY TRIAL DEMANDED
                                                                 )
NCR Corporation                                                  )
                                                                 )
                           Defendant.                            )
                                                                 )
---------------------------------------------------------------- x

   DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO TRANSFER VENUE
               TO THE NORTHERN DISTRICT OF GEORGIA

       Defendant NCR’s Motion (Dkt. 9) unquestionably satisfied its burden to show the Northern

District of Georgia, Atlanta Division, is a clearly more convenient venue. The Motion specifically

identified key NCR witnesses and sources of proof related to the accused product in Atlanta,

whereas no relevant NCR operations or employees exist in the Western District. Nor does Plaintiff

have relevant witnesses or sources of proof in this District, or even in Texas. Needing Texas

evidence to avoid transfer, Plaintiff searches the Internet and YouTube for possible NCR sales and

marketing activity here.     However, most of the sales and marketing activity in Plaintiff’s

Opposition (Dkt. 11) relate to other NCR products irrelevant to this action. Any NCR activity that

might be relevant occurs on a nationwide basis and thus cannot tip the scale toward any one venue.

Plaintiff’s only real argument is its choice of forum should be given deference, but choice of forum

is not one of the private/public interests factors considered in a convenience analysis. The factors

that are considered indicate the interests of justice and convenience of the parties and witnesses

would be much better served by a transfer to the Northern District of Georgia.




                                                  1
         Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 2 of 7




1.     Plaintiff Conflates NCR Silver with NCR’s Other, Unrelated Products

       Plaintiff’ conflates the accused product, NCR Silver, with NCR’s other product lines,

including NCR Retail POS and NCR Aloha, which are distinct from NCR Silver. NCR serves

three major market segments in the POS space: retail, hospitality, and small businesses. NCR

Retail POS targets the retail segment, which mainly includes large retail companies with enterprise

networks that connect dozens or hundreds of stores. Examples include Macy’s, Best Buy,

Walmart, Kroger, and other large retailers. These companies purchase enterprise-wide software

from NCR and NCR deploys entire networks of POS hardware in their stores. NCR Aloha targets

the hospitality segment, which primarily serves restaurants, hotels, travel providers, and other

hospitality chains. Examples include Delta Airlines, Wendy’s, and gas station/convenience store

chains. These businesses have specific needs related to food, gas, and hospitality services, such

as managing customer tips, clocking employees in and out, tracking gallons of gas pumped, and

so forth. NCR Silver targets small family-owned/operated businesses that typically cannot afford

and do not need large scale POS systems. Examples include ice cream parlors, local eateries,

stores that sell specialty items, and other small businesses like Arches Footcare in Temple, Texas.

       Plaintiff’s Opposition indiscriminately lumps NCR Silver with NCR’s hospitality and

other, unrelated products to argue that the six NCR Texas offices listed on NCR’s website weigh

against transfer. Opp’n at 4. They do not. None of those Texas offices on NCR’s website has any

operations or employees that support NCR Silver. Supplemental Declaration of Marni Reinlieb

(“Supp. Decl.”) at ¶ 3.

       The San Antonio and Dallas-Fort Worth offices both support NCR Aloha, which is NCR’s

hospitality business, not NCR Silver. Supp. Decl. at ¶ 4. The College Station office at 400

Technology Parkway supports NCR’s digital signage hardware and software business and has

nothing to do with NCR Silver. Id. That office used to be Texas Digital Systems, which is now a


                                                2
          Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 3 of 7




subsidiary of NCR. Id. The College Station office at 2215 Sebesta Road also used to be Texas

Digital Systems, but that property is now owned by an unrelated third party. See Brazos County

Appraisal District webpage, Ex. D. The Tennyson Parkway office in Plano supports the NCR

retail business, and the Trinity Boulevard office in Fort Worth supports NCR Aloha. Neither office

has operations or employees that support NCR Silver. Supp. Decl. at ¶ 4.

       Plaintiff’s Opposition also identified three NCR subsidiaries in Texas as evidence weighing

against transfer: JetPay Payment Services, TX, LLC, TCR Business Systems, Inc., and Texas

Digital Systems, Inc. Opp’n at 4. None of these subsidiaries have anything to do with NCR Silver.

Supp. Decl. at ¶ 3.

       JetPay Payment Services is now known as NCR Payment Solutions, LLC, a Texas

company. Supp. Decl. at ¶ 5. It provides payment processing services for credit card payments

and has no operations or employees that support NCR Silver. Id. TCR Business Systems was an

entity formed by NCR to acquire a hospitality reseller. Id. Its business relates to NCR’s hospitality

business, not NCR Silver. Id. And Texas Digital Systems, as mentioned earlier, supports NCR’s

digital signage hardware and software business, not NCR Silver.

       Plaintiff’s Opposition points to a May 2019 press release announcing NCR’s acquisition

of Texas P.O.S., Inc., as further evidence weighing against transfer. Opp’n at 4. However, as

explicitly stated in the press release, Texas P.O.S. is a reseller for NCR’s hospitality business,

which is NCR Aloha, not NCR Silver. See Opp’n, Ex. C. Plaintiff also points to an Austin, Texas

based reseller, P.O.S. Solutions, Inc., that participated in an NCR partnership program called the

“Interact Program.” Opp’n at 4. That company, too, is a reseller of NCR Aloha for the hospitality

business, not NCR Silver. See P.O.S. Solutions website, Ex. E.




                                                 3
         Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 4 of 7




       Finally, Plaintiff contends NCR’s sworn declaration is contradicted by an NCR Silver logo

being “prominently featured” on the San Antonio office website. Opp’n at 4. Plaintiff is incorrect.

The NCR Silver logo appears alongside the NCR and NCR Aloha logos in a standard webpage

banner NCR uses on numerous NCR office websites in other states as well as Texas. See websites

for NCR Kentucky, Carolinas, New England, D.C., Las Vegas, and Detroit offices, Ex. F. The

logo is purely a promotional plug and does not indicate the San Antonio and Dallas-Fort Worth

offices or any of these other offices support NCR Silver.

2.     Plaintiff’s Evidence of NCR Marketing and Sales Activity Is Not Particularized to
       the Western District of Texas

       Plaintiff argues that a video showcasing the use of NCR Silver by customers in Texas

supports keeping venue in this District. Opp’n at 4. However, Plaintiff has not alleged any unique

information that these Texas customers could provide with respect to the alleged infringement or

the accused product that NCR Silver customers in Atlanta, Georgia could not. Lynn Reichl, the

co-owner of Arches Footcare who appeared in the video, appears to have a “health and wellness”

background along with her husband, Heinz. See Arches Footcare website, Ex. G. Plaintiff has not

alleged any relevant information that she or her husband could provide that other NCR Silver

customers in Atlanta, Georgia could not. Plaintiff has in fact already identified one such customer,

Honeysuckle Gelato in Atlanta, Georgia. Opp’n at 4, Ex. B. Moreover, NCR markets and sells

the accused product nationwide, and the Federal Circuit has made clear that “the sale of an accused

product offered nationwide does not give rise to a substantial interest in any single venue.” In re

Hoffman-La Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2009) (citing In re TS Tech USA Corp,

551 F.3d 1315, 1321 (Fed. Cir. 2008)).

       Design and development activity, on the other hand, could give rise to a particularized local

interest, as allegations of infringement may call into question the reputation of individuals who



                                                 4
          Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 5 of 7




work and conduct business in the community. Hoffman-La Roche, 587 F.3d at 1336. As NCR’s

Motion explained, NCR Silver was developed at NCR’s headquarters in Atlanta, Georgia and is

supported almost exclusively from Atlanta. Motion at 2. Plaintiff’s infringement allegations call

into question the reputation of NCR employees in Atlanta who designed and developed NCR

Silver, thus giving rise to a particularized local interest in Atlanta. No comparable localized

interests exist in the Western District.

3.      The Northern District of Georgia Is Clearly More Convenient for Identified
        Witnesses

        The witnesses identified thus far who will most likely be called to testify in this action are

NCR employees who reside and work in the Atlanta area. Motion at 2. Plaintiff cannot seriously

contend that the Northern District of Georgia would not be a clearly more convenient venue than

the Western District for these potential witnesses. These witnesses will face significantly more

inconvenience and cost to travel to Waco regardless of whether NCR can require them to do so.

Nor can Plaintiff seriously argue that a transfer would amount to “shifting of expense and

inconvenience from NCR to Plaintiff.” Opp’n at 4. Plaintiff is a Poughkeepsie, New York

company with no operations or employees in the Western District to whom such expenses and

inconvenience would shift should venue be transferred to Atlanta.

4.      The Western District Cases Cited by Plaintiff Are Distinguishable

        Plaintiff cites three cases from this District, Mitchell v. McKibbon Hotel Group, Inc., 2018

U.S. Dist. LEXIS 176914, (W.D. Tex. Feb. 22, 2018), VLSI Tech. v. Intel Corp., 2019 U.S. Dist.

LEXIS 155287 (W.D. Tex. Aug. 6, 2019), and Fintiv, Inc. v. Apple Inc., 2019 U.S. Dist. LEXIS

171102 (W.D. Tex. Sept. 10, 2019), to support keeping venue in the Western District. These cases

are distinguishable, however, for at least the reason that the plaintiffs in all three cases either live

or have operations and employees in this District. Plaintiff has neither.



                                                   5
         Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 6 of 7




5.     Conclusion

       Defendant thus respectfully requests that the Court, in the interests of justice, transfer this

action to the United States District Court for the Northern District of Georgia, Atlanta Division.

                                                     Respectfully submitted,

 Dated: November 8, 2019                             By: /s/ Charles E. Phipps
                                                     Charles E. Phipps
                                                         Texas State Bar No. 00794457
                                                         cphipps@lockelord.com
                                                     LOCKE LORD LLP
                                                     2200 Ross Avenue, Suite 2800
                                                     Dallas, Texas 75201
                                                     (214) 740-8000 Telephone
                                                     (214) 740-8800 Facsimile

                                                     ATTORNEYS FOR DEFENDANT
                                                     NCR CORPORATION




                                                 6
         Case 6:19-cv-00513-ADA Document 13 Filed 11/08/19 Page 7 of 7




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on November 8, 2019, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of the foregoing

document via the Court’s electronic filing system per Local Rule CV-5(b)(1).



                                                   By: /s/ Charles E. Phipps
                                                           Charles E. Phipps




                                               7
